Citation Nr: 1718219	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-11 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals, right (major) shoulder rotator cuff tendonitis, impingement syndrome with acromioclavicular arthritis, currently rated as 30 percent disabling. 

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected right shoulder disability.  


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

The Veteran presented testimony at a Board hearing in November 2010.  A transcript of the hearing is associated with the Veteran's claims folder.  In June 2012, the Veteran was informed by letter that the Veterans Law Judge who conducted the hearing was no longer employed at the Board.  He was given the option of having a new hearing and told that if he did not reply to the letter the Board would assume that he did not want another hearing.  As the Veteran did not reply, scheduling him for a new hearing is unnecessary. 

This matter was previously before the Board in May 2011, at which time the Board remanded the claims of entitlement to an increased rating for residuals of a right shoulder disability and entitlement to service connection for a left shoulder disability to the Agency of Original Jurisdiction (AOJ) for further development.  In November 2014 the claims were once again remanded to afford the Veteran an additional VA examination.  The AOJ has completed the Board's November 2014 remand directives with regard to the Veteran's claim, and his case has been returned to the Board.

FINDINGS OF FACT

1.  The Veteran failed to report for a scheduled VA examination in conjunction with his claim for entitlement to an increased rating for residuals, right (major) shoulder rotator cuff tendonitis, impingement syndrome with acromioclavicular arthritis; good cause for his failure to report has not been shown. 

2.  The Veteran's left shoulder disability was not manifest in service; any current left shoulder disability is not otherwise etiologically related to such service.

3.  The Veteran's current left shoulder disability is not proximately due to, nor aggravated by, a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals, right (major) shoulder rotator cuff tendonitis, impingement syndrome with acromioclavicular arthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.655, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5201 (2016).

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a September 2007 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The instant claim was previously remanded by the Board in November 2014. Specifically, the Board directed that the VA associate updated VA treatment records with the claims file.  Additionally, the Veteran was to be provided a VA examination to evaluate the functional disability of the Veteran's right shoulder.  Finally, the VA was to provide an examination to determine if the Veteran's left shoulder disability was incurred in or aggravated by his active duty service, or if the Veteran's service-connected right shoulder disability caused or aggravated the Veteran's left shoulder disability.  In doing so, the VA examiner was to consider a December 1969 service treatment record and consider a 1973 auto accident as a possible intervening event.  

The Veteran's medical treatment records have been obtained and associated with the claims file.  The Veteran has been afforded an opportunity for a VA examination in connection with his claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4).  The Veteran canceled a VA examination scheduled in May 2016 and failed to report a VA examination scheduled in August 2016 with no explanation.  When a veteran fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  If a Veteran fails to report for an examination scheduled in conjunction with a claim for an increased disability rating for a previously service-connected disability, the claim shall be denied.  38 C.F.R. § 3.655(b).  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In making this determination, the Board highlights that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a veteran, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, 38 C.F.R. § 3.655(b) states "when a [veteran] fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for benefit which was previously disallowed, or a claim for increase, the claim shall be denied"  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran, and death of an immediate family member.  See 38 C.F.R. § 3.655.   

Increased Rating for Residuals, Right (Major) Shoulder Rotator Cuff Tendonitis Impingement Syndrome with Acromioclavicular Arthritis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's right shoulder disability has been assigned a 30 percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under Diagnostic Code 5201, a 30 percent rating is warranted for major arm limitation of motion midway between side and shoulder level.

A 40 percent rating is warranted for major arm limitation of motion to 25 degrees from side; or, ankylosis of scapulohumeral articulation intermediate between favorable and unfavorable. 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

In the present case, the Veteran has reported increased limitation of movement and pain associated with his right shoulder disability.  During his November 2010 hearing, the Veteran testified he has constant pain in his right shoulder that prevents or restricts him from performing daily activities.  The Veteran underwent a VA examination in September 2011 to determine functional limitation and proper rating for his right shoulder disability.  At the examination, the Veteran reported an increase in the frequency and intensity of the pain in his right shoulder.  The VA examiner determined the Veteran's right shoulder did not exhibit joint ankylosis, and demonstrated flexion 0 to 30 degrees, abduction 0 to 30 degrees, internal rotation 0 to 40 degrees, external rotation 0 to 10 degrees.  The Veteran's 30 percent disability rating for his right shoulder was continued.  The Veteran appealed the rating decision, and in November 2014 the Veteran's claim was remanded to the AOJ for further development with instruction to schedule the Veteran for an additional VA examination.  

Accordingly, the Veteran was scheduled for a May 9, 2016 VA examination regarding his right shoulder disability.  However, the Veteran was unable to report for the examination due to transportation issues.  In turn, the VA examination was re-scheduled for August 25, 2016.  Unfortunately, the Veteran failed to report for the August 25, 2016 VA examination, and has yet to provide any reason for failing to report.    

As stated above, when a veteran fails to report, without good cause, for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  See 38 C.F.R. § 3.655(b).   To date, the Veteran has not yet offered any reason for failing to report to the August 25, 2016 VA examination, accordingly, the Veteran is deemed to have failed to report without good cause. 

In accordance with 38 C.F.R. § 3.655(b), the Veteran's claim for increased rating for his right shoulder disability is denied.    

Finally, a total disability rating based on individual unemployability (TDIU) is not raised because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

Entitlement to Service Connection for a Left Shoulder Disability

The Veteran claims entitlement to service connection for a left shoulder disability. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

At his November 2010 hearing, the Veteran stated that since 2005 he has felt a gradual increase in pain in his left shoulder. The Veteran believes this pain is the result of overuse of the left shoulder due to not being able to use his service-connected right shoulder.  

VA treatment records indicate the Veteran has complained of left shoulder pain, and a September 2011 VA examination diagnosed the Veteran with a potential left shoulder sprain.  However, the record does not demonstrate an in-service occurrence or aggravation of a left shoulder disability.  There is a single instance of the Veteran seeking treatment for a left shoulder injury in December 1969, however, the Veteran's x-rays were negative, and no further treatment was conducted.  Further, the Veteran's report of medical examination at separation in March 1972 lists the Veteran as having normal strength and range of motion in upper extremities.  As the evidence does not indicate the Veteran's left shoulder disability was incurred or aggravated during service, the Board finds the Veteran's left shoulder did not manifest during his period of active service.

When a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).

In order to warrant entitlement to secondary service connection, the Veteran needs to establish that his current disability was caused or aggravated by one of the Veteran's service-connected disabilities.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, (1995).

Review of the Veteran's medical records indicates the Veteran began seeking treatment for pain in his left shoulder in November 2005, 33 years after his completion of active duty.  While not dispositive of the issue, the Board may consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran was scheduled for a May 9, 2016 VA examination regarding direct and secondary service connection for his left shoulder disability.  However, the Veteran was unable to report for the examination due to transportation issues.  In turn, the VA examination was re-scheduled for August 25, 2016.  Unfortunately, the Veteran failed to report for the August 25, 2016 VA examination, and has yet to provide any reason for failing to report.  

As stated above, when a veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  To date, the Veteran has not yet offered any reason for failing to report to the August 2016 VA examination, accordingly, the Veteran is deemed to have failed to report without good cause, and the case must be decided based upon the evidence of record. 

At present, the Veteran has not submitted probative evidence that can establish a nexus between his current left shoulder disability and his active duty service, nor has the Veteran submitted probative evidence to indicate his left shoulder disability was caused or aggravated by his service-connected right shoulder disability.  Without such evidence the Board cannot find that the Veteran meets the criteria for establishing direct or secondary service-connection.  

The Board acknowledges that the Veteran asserts his current left shoulder disability was caused or aggravated by his service-connected right shoulder disability.  Specifically, the Veteran contends that he began using his left shoulder much more often after his wife passed away in 2005, and the Veteran was forced to take more active role in meeting his daily needs.  The Veteran believes this increase in usage, combined with not being able to use his service-connected right shoulder, caused or aggravated his left shoulder disability.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Id. at 435.  

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., shoulder pain and decreased range of motion; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, in this case he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  With regard to the specific issue in this case, whether his left shoulder disability was caused or aggravated by his service-connected right shoulder disability falls outside the realm of knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  
   
Determining the etiology of the Veteran's left shoulder requires medical inquiry into anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low.  

The Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for the Veteran's left shoulder disability. The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.


ORDER

Entitlement to an increased rating for residuals, right (major) shoulder rotator cuff tendonitis, impingement syndrome with acromioclavicular arthritis, currently rated as 30 percent disabling, is denied.

Entitlement to service connection for a left shoulder disability is denied.





____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


